Title: To James Madison from Sylvanus Bourne, 22 October 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 22 October 1805, Amsterdam. “Inclosed are the two last Leyden Papers by which you will find that the war on the Continent has again recommenced with vigor & as yet with success on the part of the French—whose great object is to force the Austrians to battle before the arrival of the Russians. The situation of Prussia at this moment is delicate & full of difficulty. Its Govt. notwithstanding the declaration of a Strict neutrality has permitted the Russians to enter Prussian Silesia because the french faced their passage through his territory of Anspach & caused the magazines of the King to be opened for feeding their troops. It is by some even thought that the K Prussia will declare in favr of the Allies. I however much doubt if its policy or interest will dictate such a measure. He will at least be disposed to wait the probable issue of Affairs & then agreeably to the System of that Court join with the Stronger party.
          “It is now near a month we had scarcely any ariva⟨ls⟩; here from the U States The late conduct of the British appears to have struck a deadly blow to our trade in this quarter. What will be the issue of this matter I am unable to say, unless our Govt. takes firm & vigorous measures in this important Crisis which I am led to believe will produce a relaxation on the other Side & resto⟨re⟩; our Commerce to its wonted freedom so far as may be consistent with its really neutral Character.
          “Your late Circulars of July last have been duly received & Shall be Strictly observed.”
        